









EXHIBIT 10.7




Premix-Marbletite, Acrocrete and Just-Rite Supply

Page 1 of 1

Amendment #5




As of October 20, 2004

Premix-Marbletite Manufacturing Co., Acrocrete, Inc. and Just-Rite Supply,




Re: Amendment #5 (the “Amendment”) to the Consolidating, Amended and

Restated Financing Agreement and Security Agreement, dated January 28, 2000
among Congress Financial Corporation (Florida)(“Lender”) and Premix-Marbletite
Manufacturing Co., Acrocrete, Inc. and Just-Rite Supply, Inc. (as co-borrowers,
collectively referred to herein as “Borrower” or “Borrowers").




Gentlemen:




Reference is made to that certain Consolidating, Amended and Restated Financing
Agreement and Security Agreement, dated January 28, 2000 (as the same has been
or may hereafter be amended, modified or joined from time to time, the “Loan
Agreement”) among Congress Financial Corporation (Florida)(“Lender”) and
Premix-Marbletite Manufacturing Co., Acrocrete, Inc. and Just-Rite Supply, Inc.
(as co-borrowers, collectively referred to herein as “Borrower” or “Borrowers").
As used herein, all capitalized terms not defined herein shall have the
respective meanings set forth in the Loan Agreement.




WHEREAS, Borrowers have requested that Lender modify certain terms of the
financing arrangements with Borrowers which are evidenced by the loan agreement;
and




WHEREAS, Lender is willing to so modify the terms applicable to such loans and
financial accommodations on the terms and conditions set forth herein;




NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:




1. By mutual agreement, Section 1.13 of the Loan Agreement, is hereby amended
and restated in its entirety as set forth below. No other parts, subsections, or
sections of the Loan Agreement are being modified or deleted. SECTION 1.13
“Maximum Credit” shall mean the amount of $8,000,000.




2. Conditions Precedent.

Each of the following is a condition precedent to any obligation of Lender to
extend Loans in excess of the amounts permitted under the Loan Agreement prior
to this Amendment:




A. All requisite corporate action and proceedings in connection with this
Amendment and the other Financing Agreements shall be satisfactory in form and
substance to the Lender, and Lender shall have received all information, and
copies of all documents, including records of requisite corporate actions and
proceedings, which Lender

 



--------------------------------------------------------------------------------








Premix-Marbletite, Acrocrete and Just-Rite Supply

Page 2 of 2

Amendment #5




may have requested in connection therewith, in form and substance satisfactory
to Lender and its counsel;




B. This Amendment and all other Financing Agreements contemplated to be
delivered in connection herewith shall have been duly executed and delivered to
Lender, in form and substance satisfactory to Lender.




3. Borrowers shall pay to Lender at closing of this Amendment a closing fee in
the amount of $10,000, which fee shall be due and payable, and deemed to have
been fully earned, on the date of this Amendment, irrespective of any actual
funding under the Loan Agreement.




4. Each Borrower certifies to Lender that (a) (after giving effect to this
Amendment) all representations and warranties of such Borrower contained in the
Loan Agreement are true and correct as of the date of this Amendment, except to
the extent such representations and warranties relate solely to an earlier date;
(b) no Event of Default under the Loan Agreement, or event which with the
passage of time or the giving of notice, or both, would constitute an Event of
Default under the Loan Agreement, has occurred and is continuing; and (c) no
changes have been made to its organizational documents, including its articles
or certificate of incorporation or organization and its bylaws since the date of
its delivery to Lender thereof in connection with the Loan Agreement prior to
the date of this Amendment. The Borrowers acknowledge and agree that Inventory
at locations as to which all actions required to be taken pursuant to Section
9.2 have not been taken shall constitute Collateral, but, at the option of
Lender, shall not be deemed to be Eligible Inventory unless and until such
requirements are satisfied, which requirements shall include UCC-11 searches,
opinions of counsel and the filing of appropriate Form UCC-1 Financing
Statements.




5. In no way in limitation of the provisions of Section 9.10 of the Loan
Agreement, Borrower will pay all out-of-pocket expenses incurred by Lender in
connection with the preparation of this Amendment and of the other Financing
Agreements, including, all amendments, supplements or modifications hereafter
made to any of the foregoing after the date of this Amendment, and the closing
of the transactions contemplated herein and therein, including, but not limited
to, the reasonable fees and expenses of counsel for Lender. In addition,
Borrower agrees to pay, and hereby indemnifies Lender for and holds Lender
harmless from and against, all costs, interest, penalties, and other amounts
arising out of or in connection with all documentary stamp taxes, intangible
taxes, filing or recording fees required in connection with the transactions
hereunder. This provision shall survive payment of the Obligations and
termination of the Financing Agreements.




6. EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT, THE LOAN AGREEMENT, ALL
DOCUMENTS AT ANY TIME MADE IN CONNECTION WITH THIS AMENDMENT, THE LOAN
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN. FURTHER, EACH
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE LENDER NOR THE
LENDER’S COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD



--------------------------------------------------------------------------------








Premix-Marbletite, Acrocrete and Just-Rite Supply

Page 3 of 3

Amendment #5




NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. FINALLY, EACH BORROWER ACKNOWLEDGES THAT THE LENDER HAS
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, INTER ALIA, THE PROVISIONS OF THIS
PARAGRAPH.




7. Each Borrower agrees that it has no off-sets, defenses or counterclaims to
the payment of the Obligations or the performance by it under the Loan Agreement
or the other Financing Agreements. Further, each Borrower agrees that it has no
claims of any nature whatsoever against the Lender, its parent, subsidiaries,
affiliates, divisions, officers, directors, employees, agents, stockholders,
successors, or assigns arising out of or related to the Obligations, the
Financing Agreements, or otherwise.




8. Borrowers each acknowledge and confirm that all Collateral furnished in
connection with the Loan Agreement continues to secure the Obligations, as
hereby modified. Each of the Borrowers hereby grants and regrants, as
applicable, the Lender all liens, security interests, assignments, and rights of
setoff in and to the Collateral to secure all Obligations.




9. Any breach of the terms of this Amendment shall, at the option of Lender,
constitute an Event of Default, entitling Lender to exercise its rights and
remedies under the Financing Agreements.




10. Except as amended by this Amendment, the Loan Agreement (as in effect
immediately prior to the effectiveness of this Amendment) and all other
Financing Agreements shall remain in full force and effect.




11. All covenants, agreements, representations and warranties contained herein
shall be binding upon and inure to the benefit of the parties hereto, their
respective successors and assigns, except that Borrowers shall not have the
right to assign their rights hereunder or

any interest herein without the prior written consent of Lender.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------








Premix-Marbletite, Acrocrete and Just-Rite Supply

Page 5 of 5

Amendment #5







Very truly yours,

CONGRESS FINANCIAL CORPORATION

(FLORIDA)




By:  /s/ Roanne DiSalvatore

Name: Roanne Disalvatore

Title: Vice President







AGREED AND ACCEPTED:




Each of the undersigned Borrowers acknowledges and agrees to the foregoing
Amendment and shall continue to be bound under the Loan Agreement and the other
Financing Agreements, as hereby amended, jointly and severally.







PREMIX-MARBLETITE MANUFACTURING CO.

By:  /s/ Howard L. Ehler, Jr.

Title:  President




ACROCRETE, INC.

By:  /s/ Howard L. Ehler, Jr.

Title: President




JUST-RITE SUPPLY

By:  /s/ Howard L. Ehler, Jr.

Title:  Vice President



--------------------------------------------------------------------------------








Premix-Marbletite, Acrocrete and Just-Rite Supply

Page 6 of 6

Amendment #5







JOINDER







The undersigned: (1) acknowledges and confirms that Lender’s loans, advances and
credit to Borrowers have been, are and will continue to be of direct economic
benefit to the undersigned, (2) consents to all terms and provisions of the
foregoing Amendment which are applicable to it, and agrees to be bound by and
comply with such terms and provisions, and (3) acknowledges and confirms that
its guarantee and waiver agreements in favor of Lender executed pursuant to the
terms of the Loan Agreement are each valid and binding and remain in full force
and effect in accordance with their respective terms (without defense, setoff or
counterclaim against enforcement thereof), which include, without limitation,
its guarantees in connection with the Loan Agreement, as modified by the

foregoing Amendment.













GUARANTOR:

Imperial Industries, Inc.

By:  /s/ Howard L. Ehler, Jr.

As:  Chief Operating Officer

